--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT
J. KEVIN BUCHI


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
BioSpecifics Technology Corp. (the “Company”), Advance Biofactures Corporation,
a wholly-owned subsidiary of the Company (the “Employer”), and J. Kevin Buchi
(the “Executive”) as of October 8, 2019.


WHEREAS, the Employer desires to employ the Executive as the Company’s Chief
Executive Officer and the Executive desires to serve in such capacity.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company, Employer and the Executive hereby
agree as follows:


1.           Employment.


(a)          Term.  The term of this Agreement shall begin on the first day of
the Executive’s employment with the Employer, as determined by the Executive and
the Company (the “Effective Date”), and shall continue until the termination of
the Executive’s employment.  The period commencing on the Effective Date and
ending on the date on which the Executive’s employment terminates is referred to
herein as the “Term.”


(b)          Duties.  During the Term, the Executive shall serve as the Chief
Executive Officer of the Company, with duties, responsibilities and authority
commensurate therewith, and shall report to the Board of Directors of the
Company (the “Board”).  The Executive shall perform all duties and accept all
responsibilities incident to such position as may be reasonably assigned to the
Executive by the Board.  The Executive represents to the Company and the
Employer that the Executive is not subject to or a party to any employment
agreement, noncompetition covenant, or other agreement that would be breached
by, or prohibit the Executive from, executing this Agreement and performing
fully the Executive’s duties and responsibilities hereunder.


(c)          Best Efforts.  During the Term, the Executive shall devote his best
efforts and full time and attention to promote the business and affairs of the
Company and its affiliated entities, and shall be engaged in other business
activities only to the extent that such activities do not materially interfere
or conflict with the Executive’s obligations to the Company and its affiliated
entities hereunder, including, without limitation, obligations pursuant to
Section 15 below.  The foregoing shall not be construed as preventing the
Executive from (1) serving on civic, educational, philanthropic or charitable
boards or committees, or, with the prior written consent of the Board, in its
sole discretion, on corporate boards, and (2) managing personal investments, so
long as the activities set forth in the preceding clauses (1) and (2) are
permitted under the Company and the Employer’s code of conduct and employment
policies and do not violate the provisions of Section 15 below; provided that,
the activities set forth in the preceding clauses (1) and (2) do not materially
interfere or conflict with the Executive’s duties or obligations to the Company
and its affiliated entities and his time commitments with respect thereto, as
determined by the Board.



--------------------------------------------------------------------------------


2.           Compensation.


(a)          Base Salary.  During the Term, the Employer shall pay the Executive
a base salary (“Base Salary”), at the annual rate of $600,000, which shall be
paid in installments in accordance with the Employer’s normal payroll
practices.  The Executive’s Base Salary shall be reviewed annually by the Board
of Directors of the Company pursuant to the normal performance review policies
for senior-level executives and may be adjusted from time to time as the
Compensation Committee deems appropriate.  The Compensation Committee of the
Board (the “Compensation Committee”) may take any actions of the Board pursuant
to this Agreement.


(b)          Annual Bonus.  The Executive shall be eligible to receive an annual
bonus for each fiscal year during the Term, commencing with the fiscal year
2020, based on the attainment, as determined by the Board in its sole
discretion, of individual and corporate performance goals and targets
established by the Board in its sole discretion (“Annual Bonus”).  The target
amount of the Executive’s Annual Bonus for any fiscal year during the Term is
sixty percent (60%) of the Executive’s annual Base Salary.  Any Annual Bonus
shall be paid after the end of the fiscal year to which it relates, at the same
time as the bonuses for other executives employed by the Employer; provided that
the Executive remains employed by the Employer through the last day of the
fiscal year to which the Annual Bonus relates and provided further that in no
event shall the Executive’s Annual Bonus be paid later than two and a half
months after the last day of the fiscal year to which the Annual Bonus relates. 
Notwithstanding any provision of this Agreement, in the event the Executive’s
employment is terminated for Cause, the Executive shall not be eligible to
receive any unpaid Annual Bonus.


(c)          Pro-Rated Annual Bonus.  The Executive shall be eligible to receive
a pro-rated annual bonus for the fourth quarter of fiscal year 2019 with a
target amount equal to 25% of the target amount of the Executive’s Annual Bonus
described in Section 2(b) (the “2019 Bonus”).  The amount of the 2019 Bonus
shall be determined based on the attainment of objectives determined by the
Compensation Committee, after good faith consultation with the Executive.  Any
2019 Bonus shall be paid to the Executive no later than March 15, 2020; provided
that the Executive remains employed by the Employer through December 31, 2019
and provided further that in no event shall the Executive be eligible to receive
any unpaid 2019 Bonus in the event the Executive’s employment is terminated for
Cause.


(d)          Equity Compensation.


(1)          As soon as practicable following the Effective Date, the Executive
shall receive a stock option grant with respect to 85,000 shares of Company
Stock (the “Option”) pursuant to the Company’s 2019 Omnibus Incentive
Compensation Plan (the “Equity Plan”).  The Option shall vest in equal annual
installments over the 4-year period following the date of grant and will be
subject to the terms and conditions established by the Board and the terms and
conditions of the Equity Plan.


2

--------------------------------------------------------------------------------


(2)          No later than each of February 1, 2020, February 1, 2021, and
February 1, 2022 (each, a “Grant Date”), the Executive shall receive an annual
grant of performance stock units pursuant to the Equity Plan (the “PSUs”) with a
target value of 28,333 PSUs in each of 2020 and 2021, and a target value of
28,334 PSUs in 2022.  Each such grant shall be subject to the terms and
conditions established by the Board and the terms and conditions of the Equity
Plan; provided that, such terms and conditions (i) shall not be inconsistent
with the terms set forth in this Agreement and (ii) shall provide that the
Executive’s withholding tax obligations in respect of payment of any PSUs be
satisfied by withholding shares otherwise deliverable to the Executive pursuant
to the applicable award, to the extent consistent with the Equity Plan. Vesting
of the PSUs shall be subject to achievement of specified performance conditions 
measured over a one year performance period (the number of PSUs which are earned
based on achievement of the applicable performance conditions shall hereafter be
referred to as the “Achieved PSUs”) and continued employment as described in
this Section 2(d)(2).  Such specified performance conditions shall be determined
by the Board in the first month of the fiscal year which the applicable Grant
Date occurs, after good faith consultation with the Executive and shall be based
on achievement of quantifiable metrics (which may include total shareholder
return) and/or strategic objectives over the fiscal year in which the applicable
Grant Date occurs. One-half of the Achieved PSUs shall become vested on December
31 of the fiscal year of performance.  One-half of the Achieved PSUs shall
become vested on December 31 of the fiscal year immediately following the fiscal
year of performance.  Except as otherwise provided in Section 6 and Section 7,
in order to vest in the Achieved PSUs, the Executive must be actively employed
by the Company on the applicable vesting date.  Any vested Achieved PSUs shall
be settled and paid in the fiscal year immediately following the applicable
vesting date, no later than March 15 of such fiscal year.  Notwithstanding any
provision herein, in the event that the Executive’s employment is terminated for
Cause, any unpaid PSUs (whether or not vested) shall be cancelled for no
consideration.  For the avoidance of doubt, the Executive shall not be eligible
to receive an annual grant of PSUs upon or following his employment termination
date.


3.           Retirement and Welfare Benefits.  During the Term, the Executive
shall be eligible to participate in the Employer’s health, life insurance,
long-term disability, retirement and welfare benefit plans and programs, in each
case as may be available to employees of the Employer, pursuant to their
respective terms and conditions.  Nothing in this Agreement shall preclude the
Company or any Affiliate of the Company from terminating or amending any
employee benefit plan or program from time to time after the Effective Date.


4.           Vacation.  During the Term, the Executive shall be entitled to five
(5) weeks of vacation each year and holiday and sick leave at levels
commensurate with those provided to other senior executives of the Company, in
accordance with the Employer’s vacation, holiday and other
pay-for-time-not-worked policies.


5.           Business and Commuting Expenses.


(a)          Business Expenses. The Employer shall reimburse the Executive for
all necessary and reasonable travel (which does not include commuting expenses
which are addressed in subsection (b) below) and other business expenses
incurred by the Executive in the performance of his duties hereunder in
accordance with such policies and procedures as the Employer may adopt generally
from time to time for executives.


(b)          Commuting Expenses.   The Employer shall reimburse the Executive
for commuting expenses reasonably incurred in accordance with the Company’s
policies and procedures.  Such reimbursements will be taxable to the Executive
to the extent required by law.


3

--------------------------------------------------------------------------------


6.           Termination Without Cause; Resignation for Good Reason.  The
Employer may terminate the Executive’s employment at any time without Cause. 
The Executive may initiate a termination of employment by resigning for Good
Reason as described below.  Upon termination by the Employer without Cause or
resignation by the Executive for Good Reason, if the Executive executes and does
not revoke a written Release (as defined below), the Executive shall be entitled
to receive, in lieu of any payments under any severance plan or program for
employees or executives, the following:


(a)          a cash payment equal to one (1) times the Executive’s annual Base
Salary as in effect on the termination date, payable in installments over the
twelve (12) month period following the Executive’s termination date in
accordance with the Employer’s normal payroll practices (but no less frequently
than monthly).  Payment will begin on the 60th day after the Executive’s
termination date, and any installments not paid between the termination date and
the date of the first payment will be paid with the first payment;


(b)          reimbursement in cash equal to 100% of the COBRA premiums incurred
by the Executive for the Executive and his eligible dependents under the
Employer’s health plans during the twelve (12) month period following the
Executive’s termination of employment.  Such reimbursement shall be provided on
the payroll date immediately following the date on which the Executive remits
the applicable premium payment and shall commence within 60 days after the
Executive’s termination date; provided that the first payment shall include any
reimbursements that would have otherwise been payable during the period
beginning on the Executive’s termination date and ending on the date of the
first reimbursement payment.  Reimbursement payments shall be treated as taxable
compensation to the Executive to the extent required by law;


(c)          accelerated vesting of the portion of the Option granted pursuant
to Section 2(d) that remains unvested as of the date of the Executive’s
termination of employment, subject to the terms and conditions of the Equity
Plan, including, for the avoidance of doubt, the minimum vesting provisions set
forth therein, and the applicable grant agreement;


(d)          vesting of a pro-rated portion of any unvested Achieved PSUs
granted pursuant to Section 2(d), equal to the product of the number of unvested
Achieved PSUs with respect to the PSU award granted in the fiscal year preceding
the fiscal year of termination, multiplied by a fraction, the numerator which is
the number of days that elapsed during the fiscal year in which termination of
employment occurs, and the denominator of which is the number of calendar days
in such fiscal year; and


(e)          any accrued but unpaid Base Salary and any benefits accrued and due
under any applicable benefit plans and programs of the Employer (“Accrued
Obligations”), any accrued but unpaid annual bonus awarded and payable pursuant
to Section 2(b) or Section 2(c) for the fiscal year preceding termination (the
“Accrued Annual Bonus”), and any unpaid vested Achieved PSUs awarded and payable
pursuant to Section 2(d)(2) (the “Accrued PSUs”), with such Accrued Obligations,
Accrued Annual Bonus, and Accrued PSUs paid regardless of whether the Executive
executes or revokes the Release.


4

--------------------------------------------------------------------------------


For the avoidance of doubt, any outstanding equity awards, other than the Option
and PSUs that vest in accordance with this Section 6, that the Executive holds
on the date of the Executive’s termination of employment pursuant to this
Section 6 shall be forfeited, unless otherwise provided in the applicable grant
agreement.


7.           Termination in Connection with a Change of Control.  In the event
that the Executive’s employment is terminated by the Employer without Cause or
by the Executive for Good Reason, in each case upon or within one (1) year
following a Change of Control, if the Executive executes and does not revoke a
written Release (as defined below), the Executive shall be entitled to receive,
in lieu of any payments under any severance plan or program for employees or
executives, the following:


(a)          the Accrued Obligations, any Accrued Annual Bonus, and any Accrued
PSUs, with such Accrued Obligations, Accrued Annual Bonus, and Accrued PSUs paid
regardless of whether the Executive executes or revokes the Release;


(b)          a cash payment equal to one (1) times the Executive’s annual Base
Salary as in effect on the Change of Control, payable in a lump sum within 60
days following the Executive’s employment termination date;


(c)          a cash payment equal to the target amount of the Executive’s Annual
Bonus as described in Section 2(b) for the year in which termination occurs,
payable in a lump sum within 60 days following the Executive’s employment
termination date;


(d)          reimbursement in cash equal to 100% of the COBRA premiums incurred
by the Executive for the Executive and his eligible dependents under the
Employer’s health plans during the twelve (12) month period following the
Executive’s termination of employment.  Such reimbursement shall be provided on
the payroll date immediately following the date on which the Executive remits
the applicable premium payment and shall commence within 60 days after the
Executive’s termination date; provided that the first payment shall include any
reimbursements that would have otherwise been payable during the period
beginning on the Executive’s termination date and ending on the date of the
first reimbursement payment.  Reimbursement payments shall be treated as taxable
compensation to the Executive to the extent required by law;


(e)          accelerated vesting of the portion of the Option granted pursuant
to Section 2(d) that remains unvested as of the date of the Executive’s
termination of employment, subject to the terms and conditions of the Equity
Plan, including, for the avoidance of doubt, the minimum vesting provisions set
forth therein, and the applicable grant agreement; and


(f)          vesting of (i) the PSUs, if any, granted pursuant to Section 2(d)
in the fiscal year in which the Executive’s termination of employment occurs,
based on the target value of such PSUs and (ii) any Achieved PSUs which were
granted pursuant to Section 2(d) and are unvested as of the date of the
Executive’s termination of employment.


(g)          Notwithstanding the foregoing, if and to the extent required by
Section 409A of the Code, if a Change of Control does not constitute a “change
in control event” as defined by Section 409A of the Code or the lump sum payment
in Section 7(a) would otherwise cause the Executive to incur penalties under
Section 409A of the Code, such payment shall not be paid in a lump sum but shall
be paid in equal installments in accordance with the payroll practices over the
one year period following Executive’s termination date.


5

--------------------------------------------------------------------------------


8.           Cause.  The Employer may terminate the Executive’s employment at
any time for Cause upon written notice to the Executive, in which event all
payments under this Agreement shall cease, except for any Accrued Obligations.


9.           Voluntary Resignation Without Good Reason.  The Executive may
voluntarily terminate employment without Good Reason.  In such event, after the
effective date of such termination, no payments shall be due under this
Agreement, except that the Executive shall be entitled to any Accrued
Obligations, any Accrued Annual Bonus, and any Accrued PSUs.


10.         Disability.  If the Executive incurs a Disability during the Term,
the Employer may terminate the Executive’s employment on or after the date of
Disability.  If the Executive’s employment terminates on account of Disability,
the Executive shall be entitled to receive any Accrued Obligations, any Accrued
Annual Bonus, and any Accrued PSUs.  For the avoidance of doubt, in the event of
such termination, the Executive shall not be eligible to receive any payments or
benefits pursuant to Section 6 or Section 7.  For purposes of this Agreement,
the term “Disability” shall have the same meaning ascribed to such term in
Section 22(e)(3) of the Code.


11.         Death.  If the Executive dies during the Term, the Executive’s
employment shall terminate on the date of death and the Employer shall pay to
the Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any Accrued Obligations, any Accrued Annual Bonus,
and any Accrued PSUs.  Otherwise, the Employer shall have no further liability
or obligation under this Agreement to the Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through the Executive.


12.         Resignation of Positions.  Effective as of the date of any
termination of employment, the Executive will resign from all Company-related
positions, including as an officer and director of the Company and its parents,
subsidiaries and Affiliates.


13.         Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:


(a)          “Cause” shall mean the Executive’s (1) breach of a material term of
this Agreement or any confidentiality, nonsolicitation, noncompetition or
inventions assignment agreement with the Company or the Employer; (2) commission
of an act of fraud, embezzlement, theft, or material dishonesty; (3) willful
engagement in conduct that causes, or is likely to cause, material damage to the
property or reputation of the Company or the Employer; (4) failure to perform
satisfactorily the material duties of the Executive’s position (other than by
reason of disability) after receipt of a written warning from the Board; (5)
commission of a felony or any crime of moral turpitude; or (6) material failure
to comply with the Company’s or the Employer’s code of conduct or employment
policies.


6

--------------------------------------------------------------------------------


Cause shall not exist for purposes of this Section 13(a) if the Board
determines, in its sole discretion, that: (i) any act or failure to act
constituting Cause pursuant to clauses (1), (3), (4) or (6) above is curable by
the Executive; and (ii) the Executive has cured such act or failure to act
within ten (10) days following written notice of the grounds for Cause as set
forth in the Executive’s written notice of termination provided pursuant to
Section 8.


(b)          “Company Stock” shall mean common stock of the Company.


(c)          “Change of Control” shall be deemed to have occurred if:


(1)          a person, or any two or more persons acting as a group, and all
affiliates of such person or persons, who prior to such time owned less than
fifty percent (50%) of the Company’s then outstanding shares of Company Stock,
shall acquire such additional shares of Company Stock in one or more
transactions, or series of transactions, such that following such transaction or
transactions such person or group and affiliates beneficially own fifty percent
(50%) or more of the Company Stock outstanding;


(2)          closing of the sale of all or substantially all of the assets of
the Company on a consolidated basis to an unrelated person or entity;


(3)          individuals who constitute the Incumbent Board cease for any reason
to constitute at least a majority of the Company’s Board (for this purpose,
“Incumbent Board” means at any time those persons who are then members of the
Company’s Board of Directors and who are either (y) members of the Company’s
Board of Directors on the Effective Date, or (z) have been elected, or have been
nominated for election by the Company’s stockholders, by the affirmative vote of
at least two-thirds of the directors comprising the Incumbent Board at the time
of such election or nomination (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination); or


(4)          the consummation of any merger, reorganization, consolidation or
share exchange unless the persons who were the beneficial owners of the
Company’s outstanding shares of Company Stock immediately before the
consummation of such transaction beneficially own more than 50% of the
outstanding shares of the common stock of the successor or survivor entity in
such transaction immediately following the consummation of such transaction. For
purposes of this definition, the percentage of the beneficially owned shares of
the successor or survivor entity described above shall be determined exclusively
by reference to the shares of the successor or survivor entity which result from
the beneficial ownership of Company Stock by the persons described above
immediately before the consummation of such transaction.


(d)          “Good Reason” shall mean the occurrence of one or more of the
following without the Executive’s consent, other than on account of the
Executive’s disability:


(1)          A material diminution by the Company or the Employer of the
Executive’s title, authority, duties or responsibilities, or a requirement that
the Executive report to someone other than the Board;


7

--------------------------------------------------------------------------------


(2)          A material change in the geographic location at which the Executive
must perform services, excluding for the avoidance of doubt, any travel for
business in the course of performing the Executive’s duties for the Company;


(3)          A material diminution in the Executive’s Base Salary, except for
any diminution that is part of a broad-based diminution of base salary
applicable to a majority of officers of the Company; or


(4)          Any action or inaction that constitutes a material breach by the
Company or the Employer of this Agreement.


The Executive must provide written notice of termination for Good Reason to the
Company within 30 days after the event constituting Good Reason.  The Company
shall have a period of 30 days in which it may correct the act or failure to act
that constitutes the grounds for Good Reason as set forth in the Executive’s
notice of termination.  If the Company does not correct the act or failure to
act, the Executive’s employment will terminate for Good Reason on the first
business day following the Company’s 30-day cure period.


(e)          “Release” shall mean a separation agreement and general release of
any and all claims against the Company and the Employer and all related parties
with respect to all matters arising out of the Executive’s employment by the
Employer, and the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the Employer
under which the Executive has accrued and is due a benefit).  The Release will
be in the form attached hereto as Exhibit A, subject to such legally required
changes, as determined by the Company.


14.         Section 409A.


(a)          This Agreement is intended to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and its corresponding
regulations, or an exemption thereto, and payments may only be made under this
Agreement upon an event and in a manner permitted by section 409A of the Code,
to the extent applicable.  Severance benefits under this Agreement are intended
to be exempt from section 409A of the Code under the “short-term deferral”
exception, to the maximum extent applicable, and then under the “separation pay”
exception, to the maximum extent applicable.  Notwithstanding anything in this
Agreement to the contrary, if required by section 409A of the Code, if the
Executive is considered a “specified employee” for purposes of section 409A of
the Code and if payment of any amounts under this Agreement is required to be
delayed for a period of six months after separation from service pursuant to
section 409A of the Code, payment of such amounts shall be delayed as required
by section 409A of the Code, and the accumulated amounts shall be paid in a
lump-sum payment within 10 days after the end of the six-month period.  If the
Executive dies during the postponement period prior to the payment of benefits,
the amounts withheld on account of section 409A of the Code shall be paid to the
personal representative of the Executive’s estate within 60 days after the date
of the Executive’s death.


8

--------------------------------------------------------------------------------


(b)          All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code.  For purposes of section 409A of the Code, each payment hereunder
shall be treated as a separate payment, and the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.  In no event may the Executive, directly or indirectly,
designate the fiscal year of a payment.  Notwithstanding any provision of this
Agreement to the contrary, in no event shall the timing of the Executive’s
execution of the Release, directly or indirectly, result in the Executive’s
designating the fiscal year of payment of any amounts of deferred compensation
subject to section 409A of the Code, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, payment
shall be made in the later taxable year.


(c)          All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement be for expenses incurred during the period specified in this
Agreement, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a fiscal year not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other fiscal year,
(iii) the reimbursement of an eligible expense be made no later than the last
day of the fiscal year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits not be subject to
liquidation or exchange for another benefit.


15.         Restrictive Covenants.


(a)          Noncompetition.  The Executive agrees that during the Executive’s
employment with the Company and its Affiliates and the 12-month period following
the date on which the Executive’s employment terminates for any reason (the
“Restriction Period”), the Executive will not, without the Board’s express
written consent, engage (directly or indirectly) in any Competitive Business in
the United States.  The term “Competitive Business” means entity or person that
is engaged in a business, in the United States, that is conducted by the Company
or its subsidiaries during the Executive’s employment, or that is documented in
Board meeting minutes, resolutions, written consents, or Board or Board member
notes or correspondence as under consideration by the Board during the 12 months
prior to the Executive’s termination of employment (including the business of
pharmaceutical products containing Collagenase ABC, and any variants or
derivatives thereof, as an active ingredient and any reformulation, improvement,
enhancement, combination, refinement, or modification thereof).  The Executive
understands and agrees that, given the nature of the business of the Company and
its Affiliates (as defined below) and the Executive’s position with the Company,
the foregoing geographic scope is reasonable and appropriate.  For purposes of
this Agreement, the term “Affiliate” means any subsidiary of the Company or
other entity under common control with the Company.


(b)          Nonsolicitation of Company Personnel.  The Executive agrees that
during the Restriction Period, the Executive will not, either directly or
through others, hire or attempt to hire any employee, consultant or independent
contractor of the Company or its Affiliates, or solicit or attempt to solicit
any such person to change or terminate his or her relationship with the Company
or an Affiliate or otherwise to become an employee, consultant or independent
contractor to, for or of any other person or business entity, unless more than
twelve (12) months shall have elapsed between the last day of such person’s
employment or service with the Company or Affiliate and the first day of such
solicitation or hiring or attempt to solicit or hire.  If any employee,
consultant or independent contractor is hired or solicited by any entity that
has hired or agreed to hire the Executive, such hiring or solicitation shall be
conclusively presumed to be a violation of this subsection (b).


9

--------------------------------------------------------------------------------


(c)          Nonsolicitation of Customers.  The Executive agrees that during the
Restriction Period, the Executive will not, either directly or through others,
solicit, divert or appropriate, or attempt to solicit, divert or appropriate,
any customer or actively sought prospective customer of the Company or an
Affiliate for the purpose of providing such customer or actively sought
prospective customer with services or products competitive with those offered by
the Company or an Affiliate during the Executive’s employment with the Company
or an Affiliate.


(d)          Proprietary Information.  At all times, the Executive will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Proprietary Information (defined below) of the Company or an Affiliate,
except as such disclosure, use or publication may be required in connection with
the Executive’s work for the Company or an Affiliate or as described in Section
15(e) below, or unless the Company expressly authorizes such disclosure in
writing.  “Proprietary Information” shall mean any and all confidential and/or
proprietary knowledge, data or information of the Company and its Affiliates and
shareholders, including but not limited to information relating to financial
matters, investments, budgets, business plans, marketing plans, personnel
matters, business contacts, products, processes, know-how, designs, methods,
improvements, discoveries, inventions, ideas, data, programs, and other works of
authorship.


(e)          Reports to Government Entities.  Nothing in this Agreement shall
prohibit or restrict the Executive from initiating communications directly with,
responding to any inquiry from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the Equal
Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, any agency Inspector General or any other federal, state
or local regulatory authority (collectively, the “Regulators”), or from making
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation.  The Executive does not need the prior
authorization of the Company or the Employer to engage in conduct protected by
this subsection, and the Executive does not need to notify the Company or the
Employer that the Executive has engaged in such conduct.  Please take notice
that federal law provides criminal and civil immunity to federal and state
claims for trade secret misappropriation to individuals who disclose trade
secrets to their attorneys, courts, or government officials in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.


(f)          Inventions Assignment.  The Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, reports,
and all similar or related information which relates to the Company’s or its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive while employed by the Company or an Affiliate (“Work Product”) belong
to the Company.  The Executive will promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Term) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments). 
If requested by the Company, the Executive agrees to execute any inventions
assignment and confidentiality agreement that is required to be signed by
employees of the Company and its Affiliates generally.


10

--------------------------------------------------------------------------------


(g)          Return of Company Property.  Upon termination of the Executive’s
employment with the Employer for any reason, and at any earlier time the Company
or Employer requests, the Executive will deliver to the person designated by the
Company all originals and copies of all documents and property of the Company
and its Affiliates that is in the Executive’s possession or under the
Executive’s control or to which the Executive may have access.  The Executive
will not reproduce or appropriate for the Executive’s own use, or for the use of
others, any property, Proprietary Information or Work Product.


(h)          Non-Disparagement.  The Executive covenants and agrees that during
the Executive’s employment with the Company and its Affiliates and at all times
after the date on which the Executive’s employment with the Company and its
Affiliates terminates for any reason, the Executive shall not make any
disparaging, false or abusive remarks or communications, written or oral,
regarding the Company or the Employer or their products, brands, trademarks,
directors, officers, employees, consultants, advisors, licensors, licensees,
customers, vendors or others with whom or with which they have a business
relationship.  The Company covenants and agrees that it will instruct each
member of the Board not to make any disparaging, false or abusive remarks or
communications, written or oral, regarding the Executive after the date on which
the Executive’s employment with the Employer terminates for any reason.


16.         Legal and Equitable Remedies; Arbitration.


(a)          Because the Executive’s services are personal and unique and the
Executive has had and will continue to have access to and has become and will
continue to become acquainted with the Proprietary Information of the Company
and its Affiliates, and because any breach by the Executive of any of the
restrictive covenants contained in Section 15 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 15 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 15.  The Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, the Executive will
not assert or contend that any of the provisions of Section 15 are unreasonable
or otherwise unenforceable.


11

--------------------------------------------------------------------------------


(b)          Except as otherwise set forth in this Agreement in connection with
equitable remedies, any dispute, claim or controversy arising out of or relating
to this Agreement or the Executive’s employment with the Company (collectively,
“Disputes”), including, without limitation, any dispute, claim or controversy
concerning the validity, enforceability, breach or termination of this
Agreement, if not resolved by the parties, shall be finally settled by
arbitration in accordance with the then-prevailing Employment Arbitration Rules
and Procedures of JAMS, as modified herein (“Rules”). Further, the Executive
hereby waives any right to bring on behalf of persons other than the Executive,
or to otherwise participate with other persons in, any class, collective, or
representative action (including but not limited to any representative action
under any federal, state or local statute or ordinance).  The requirement to
arbitrate covers all Disputes (other than disputes which by statute are not
arbitrable) including, but not limited to, claims, demands or actions under the
Age Discrimination in Employment Act (including Older Workers Benefit Protection
Act); Americans with Disabilities Act; Civil Rights Act of 1866; Civil Rights
Act of 1991; Employee Retirement Income Security Act of 1974; Equal Pay Act;
Family and Medical Leave Act of 1993; Title VII of the Civil Rights Act of 1964;
Fair Labor Standards Act; Fair Employment and Housing Act; and any other law,
ordinance or regulation regarding discrimination or harassment or any terms or
conditions of employment.  There shall be one arbitrator who shall be jointly
selected by the parties.  If the parties have not jointly agreed upon an
arbitrator within twenty (20) calendar days after respondent’s receipt of
claimant’s notice of intention to arbitrate, either party may request JAMS to
furnish the parties with a list of names from which the parties shall jointly
select an arbitrator.  If the parties have not agreed upon an arbitrator within
ten (10) calendar days after the transmittal date of such list, then each party
shall have an additional five (5) calendar days in which to strike any names
objected to, number the remaining names in order of preference, and return the
list to JAMS, which shall then select an arbitrator in accordance with the
Rules.  The place of arbitration shall be New York, New York.  By agreeing to
arbitration, the parties hereto do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, including, without limitation,
with respect to the provisions of Section 15. The arbitration shall be governed
by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.  Judgment upon the award of
the arbitrator may be entered in any court of competent jurisdiction. The
arbitrator shall: (a) have authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company shall pay all administrative fees of JAMS in excess of $435 (a typical
filing fee in court) and the arbitrator’s fees and expenses.  Each party shall
bear its, his or her own costs and expenses (including attorney’s fees) in any
such arbitration and the arbitrator shall have no power to award costs and
attorney’s fees except as provided by statute or by separate written agreement
between the parties. In the event any portion of this arbitration provision is
found unenforceable by a court of competent jurisdiction, such portion shall
become null and void leaving the remainder of this arbitration provision in full
force and effect.  The parties agree that all information regarding the
arbitration, including any settlement thereof, shall not be disclosed by the
parties hereto, except as otherwise required by applicable law.


(c)          The Executive irrevocably and unconditionally (1) agrees that any
legal proceeding arising out of this Agreement shall be brought solely in the
United States District Court for the Southern District of New York, or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in the State of New York, (2) consents to the exclusive
jurisdiction of such court in any such proceeding, and (3) waives any objection
to the laying of venue of any such proceeding in any such court.  The Executive
also irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.


12

--------------------------------------------------------------------------------


(d)          Notwithstanding anything in this Agreement to the contrary, if the
Executive breaches any of the Executive’s obligations under Section 15, the
Company shall be obligated to provide only the Accrued Obligations, and all
payments under Section 2, Section 6, or Section 7 hereof, as applicable, shall
cease.  In such event, the Company may require that the Executive repay all
amounts theretofore paid to him pursuant to Section 6 or Section 7 hereof (other
than the Accrued Obligations), and in such case, the Executive shall promptly
repay such amounts on the terms determined by the Company.


17.         Survival.  The respective rights and obligations of the parties
under this Agreement (including, but not limited to, under Sections 15 and 16)
shall survive any termination of the Executive’s employment or termination or
expiration of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.


18.         No Mitigation or Set-Off.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced regardless of whether the
Executive obtains other employment.  The Company’s and the Employer’s
obligations to make the payments provided for in this Agreement and otherwise to
perform their respective obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company or the Employer may have
against the Executive or others.


19.         Section 280G.  In the event of a change in ownership or control
under section 280G of the Code, if it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of section 280G of the Code, the aggregate present value of
the Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below) if and only if the Accounting Firm (described
below) determines that the reduction will provide the Executive with a greater
net after-tax benefit than would no reduction.  No reduction shall be made
unless the reduction would provide Executive with a greater net after-tax
benefit.  The determinations under this Section shall be made as follows:


(a)          The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this Agreement
without causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code. 
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.


(b)          Payments under this Agreement shall be reduced on a
nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to the Executive. Where more than one payment has the
same value for this purpose and they are payable at different times, they will
be reduced on a pro rata basis.  Only amounts payable under this Agreement shall
be reduced pursuant to this Section.


13

--------------------------------------------------------------------------------


(c)          All determinations to be made under this Section shall be made by
an independent certified public accounting firm selected by the Company and
agreed to by the Executive immediately prior to the change-in-ownership or
-control transaction (the “Accounting Firm”).  The Accounting Firm shall provide
its determinations and any supporting calculations both to the Company and the
Executive within 10 days of the transaction.  Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive.  All of the
fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Company or the
Employer.


20.         Notices.  All notices and other communications required or permitted
under this Agreement or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):


If to the Company or the Employer, to:


BioSpecifics Technology Corp.
35 Wilbur Street
Lynbrook, NY 11563
Attn:  Chair of the Compensation Committee


With a copy (which shall not constitute notice) to:


Carl A. Valenstein
Morgan, Lewis & Bockius LLP
One Federal Street, Boston MA 02110-1726
Carl.Valenstein@morganlewis.com


If to the Executive, to the most recent address on file with the Company or the
Employer or to such other names or addresses as the Company, Employer, or the
Executive, as the case may be, shall designate by notice to each other person
entitled to receive notices in the manner specified in this Section.


21.         Withholding.  All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company and Employer, as
applicable, shall withhold from any payments under this Agreement all federal,
state and local taxes as the Company and Employer is required to withhold
pursuant to any law or governmental rule or regulation.  The Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.


22.         Remedies Cumulative; No Waiver.  No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity.  No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.


14

--------------------------------------------------------------------------------


23.         Assignment.  All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive.  The Company and
Employer may assign their respective rights, together with their respective
obligations hereunder, in connection with any sale, transfer or other
disposition of all or substantially all of its business and assets, and such
rights and obligations shall inure to, and be binding upon, any successor to the
business or any successor to substantially all of the assets of the Company or
the Employer, as applicable, whether by merger, purchase of stock or assets or
otherwise, which successor shall expressly assume such obligations, and the
Executive acknowledges that in such event the obligations of the Executive
hereunder, including but not limited to those under Section 15, will continue to
apply in favor of the successor.


24.         Company Policies.  This Agreement and the compensation payable
hereunder shall be subject to any applicable clawback or recoupment policies,
share trading policies, and other policies that may be implemented by the Board
from time to time with respect to officers of the Company.


25.         Indemnification.  In the event the Executive is made, or threatened
to be made, a party to any legal action or proceeding, whether civil or
criminal, including any governmental or regulatory proceedings or
investigations, by reason of the fact that the Executive is or was a director or
officer of the Company or any of its Affiliates, the Executive shall be
indemnified by the Company, and the Company or the Employer shall pay the
Executive’s related expenses when and as incurred, to the fullest extent
permitted by applicable law and the Company’s articles of incorporation and
bylaws.  During the Executive’s employment with the Company or any of its
Affiliates and after termination of employment for any reason, the Company shall
cover the Executive under the Company’s directors’ and officers’ insurance
policy applicable to other officers and directors according to the terms of such
policy.


26.         Entire Agreement.  This Agreement sets forth the entire agreement of
the parties hereto and supersedes any and all prior agreements and
understandings concerning the Executive’s employment by the Employer.  This
Agreement may be changed only by a written document signed by the Executive, the
Employer, and the Company.


27.         Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement, which can be given
effect without the invalid or unenforceable provision or application, and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.


15

--------------------------------------------------------------------------------


28.         Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive and procedural laws of the
State of New York without regard to rules governing conflicts of law.



29.         Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, but all of which together shall constitute one instrument.


(Signature Page Follows)


16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
ADVANCE BIOFACTURES CORPORATION
     
/s/ Jennifer Chao
 

 
Name:

Jennifer Chao    
Title:

Attorney-in-Fact        
BIOSPECIFICS TECHNOLOGY CORP.
     
/s/ Jennifer Chao
 

 
Name:

Jennifer Chao    
Title:

Chair of Compensation Committee      
EXECUTIVE
     
/s/ J. Kevin Buchi
 

 
Name:

J. Kevin Buchi  



17

--------------------------------------------------------------------------------


EXHIBIT A


SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE


This Agreement sets forth the terms of your separation of employment with
___________ (the “Employer”), a wholly-owned subsidiary of BioSpecifics
Technology Corp. (the “Company”).  If you understand and agree with these terms,
please sign in the space provided below.  If you, the Employer and the Company
sign below, this will be a legally binding document representing the entire
agreement between you, the Employer and the Company regarding the subjects it
covers.  We will refer to this document as this “Agreement.”


Termination Date.  Your last day of work with the Company and the Employer will
be _________.


Consideration.  The Employer will pay you [describe severance payments and
benefits].


Release of Claims.  In exchange for the payment(s) described in the
Consideration clause above, you hereby waive all claims available under federal,
state or local law against the Company and the Employer and the directors,
officers, employees, employee benefit plans and agents of the Company and the
Employer arising out of your employment with the Employer or the termination of
that employment, including but not limited to all claims arising under the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Employee
Retirement Income Security Act, the Equal Pay Act, the Genetic Information
Non-discrimination Act, the Family and Medical Leave Act, Section 1981 of the
United States Code, Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, and [Insert
appropriate state law statutes], as well as wrongful termination claims, breach
of contract claims, discrimination claims, harassment claims, retaliation
claims, whistleblower claims (to the fullest extent they may be released under
applicable law), defamation or other tort claims, and claims for attorneys’ fees
and costs.  You are not waiving your right to vested benefits under the written
terms of the retirement plan, claims for unemployment or workers’ compensation
benefits, any medical claim incurred during your employment that is payable
under applicable medical plans or an employer-insured liability plan, claims
arising after the date on which you sign this Agreement, or claims that are not
otherwise waivable under applicable law. You represent that you have not made
any claim or allegation related to unlawful discrimination, harassment,
retaliation or sexual abuse, and none of the payments set forth in this
Agreement relate to unlawful discrimination, harassment, retaliation or sexual
abuse.


Restrictive Covenants.  You represent and agree that you have complied with and
will continue to comply with all restrictive covenants between you and the
Company and any of its affiliates (including without limitation the restrictive
covenants set forth in Section 15 of your Employment Agreement dated as of
October 8, 2019, for the duration of such covenants, including any non-compete,
non-solicit, and non-disparagement provisions, with respect to the Company, to
which you are a party.


A-1

--------------------------------------------------------------------------------


Medicare Disclaimer.  You represent that you are not a Medicare beneficiary as
of the time you enter into this Agreement.  To the extent that you are a
Medicare beneficiary, you agree to contact a Human Resources Representative of
the Company or the Employer for further instruction.


Limit on Disclosures. You shall not disclose or cause to be disclosed the terms
of this Agreement to any person (other than your spouse or domestic/civil union
partner, attorney and tax advisor), except pursuant to a lawful subpoena, as set
forth in the Reports to Government Entities clause below or as otherwise
permitted by law.  This provision is not intended to restrict your legal right
to discuss the terms and conditions of your employment.


Reports to Government Entities.  Nothing in this Agreement, including the Limit
on Disclosures or Release of Claims clause, restricts or prohibits you from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or filing a claim or assisting with
an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation.  However, to the maximum extent permitted by law, you
are waiving your right to receive any individual monetary relief from the
Company, the Employer or any others covered by the Release of Claims resulting
from such claims or conduct, regardless of whether you or another party has
filed them, and in the event you obtain such monetary relief, the Company and
Employer will be entitled to an offset for the payments made pursuant to this
Agreement.  This Agreement does not limit your right to receive an award from
any Regulator that provides awards for providing information relating to a
potential violation of law.  You do not need the prior authorization of the
Company or the Employer to engage in conduct protected by this paragraph, and
you do not need to notify the Company or the Employer that you have engaged in
such conduct.


Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose trade secrets to their attorneys, courts, or government officials in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.


Nonadmission of Liability.  Nothing in this Agreement is an admission of any
wrongdoing, liability or unlawful activity by you, the Employer or by the
Company.


No Other Amounts Due.  You acknowledge that the Company or the Employer has paid
you all wages, salaries, bonuses, benefits and other amounts earned and accrued,
less applicable deductions, and that the Company and the Employer have no
obligation to pay any additional amounts other than the payment(s) described in
the Consideration clause of this Agreement.


A-2

--------------------------------------------------------------------------------


Signature.  The Company and the Employer hereby advise you to consult with an
attorney prior to signing this Agreement.  You acknowledge that you have had a
reasonable amount of time [number of days] to consider the terms of this
Agreement and you sign it with the intent to be legally bound.


Acknowledgment of Voluntariness and Time to Review.  You acknowledge that:




•
you read this Agreement and you understand it;


•
you are signing this Agreement voluntarily in order to release your claims
against the Company and the Employer in exchange for payment that is greater
than you would otherwise have received;


•
you are signing this Agreement after the date of your separation from the
Employer and you were offered at least 21 days to consider your choice to sign
this Agreement;


•
the Company and the Employer advise you to consult with an attorney;


•
you know that you can revoke this Agreement within seven days of signing it and
that the Agreement does not become effective until that seven-day period has
passed.  To revoke, contact [Insert name or title and address and/or email
address]; and


•
you agree that changes to this Agreement before its execution, whether material
or immaterial, do not restart your time to review this Agreement.



Employee:
   
Date:
                           
Company:
   
Date:
   
Name:
         
Title:
                     
Employer:
   
Date:
   
Name:
         
Title:
         





A-3

--------------------------------------------------------------------------------